Title: Loan for the City of Washington, [22 February] 1796
From: Madison, James
To: 


[22 February 1796]

   
   In a message of 8 January 1796, Washington urged Congress to provide for the completion of public buildings in the federal city. On 25 January a House committee reported resolutions recommending that the president be authorized to borrow money for that purpose. These resolutions were debated in a Committee of the Whole on 3 and 4 February and reported as a bill on 15 February. This bill was debated again in a Committee of the Whole on 22 February, when Hillhouse (Connecticut) moved that it be recommitted for amendments (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 232, 266, 290–93, 294–96, 325, 356–57).


Mr. Madison did not see any necessity for the committee to rise. He thought the bill conformable to the resolution of the house, and sufficiently simple in itself.
